SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6) Meredith Corporation (Name of Issuer) Common Stock ($1.00 par value) and Class B Common Stock ($1.00 par value) (Title of Class of Securities) 589(Common Stock) 589(Class B Common Stock) (CUSIP Number) Chris Sidwell c/o Meredith Corporation 1716 Locust Street Des Moines, Iowa 50309 515-284-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 11, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Katherine C. Meredith, individually, as investment director/trustee of various trusts created by deceased members of the Meredith family and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 13,203* shares of Common Stock and 3,482,494 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 92,412shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 13,203shares ofCommon Stock and 3,482,494shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 276,072 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 105,615 shares of Common Stock and 3,758,566 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.6% of shares of Common Stock (assuming conversion of the Class B) and 43.0% shares of ClassB Common Stock 14TYPE OF REPORTING PERSON IN * Includes vested options for 6,000 shares of Common Stock. Page 2 of 7 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS D. Mell Meredith Frazier, individually, as investment director/trustee of various trusts created by deceased Meredith family members, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 55,456* shares of Common Stock and 1,533,954 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 876,072 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 55,456shares ofCommon Stock and 1,533,954 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 876,072 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 147,868 shares of Common Stock and 2,410,026 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% of shares of Common Stock (assuming conversion of the Class B) and 27.6% shares of Class B Common Stock 14TYPE OF REPORTING PERSON IN * Includes (1) vested options for 42,000 shares of Common Stock and (2) unvested options for 7,615 shares of Common Stock that will vest within the next 60 days. Page3of7 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Edwin T. Meredith, IV, individually, as investment director/trustee of various trusts created by deceased Meredith familymembers, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /X/ (b) / / 3SEC USE ONLY 4SOURCE OF FUNDS N/A 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 1,612,633 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 876,072 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 1,612,633 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 876,072 shares of Class B Common Stock 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 92,412 shares of Common Stock and 2,488,705 shares of Class B Common Stock 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES/ / 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.8% of shares of Common Stock (assuming conversion of the Class B) and 28.5% shares of ClassB Common Stock 14TYPE OF REPORTING PERSON IN Page4of 7 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) Item 4. Purpose of the Transaction. This Amendment is being filed to report the following transactions by the Reporting Persons: On August 24, 2011, Katherine C. Meredith resigned as the investment director for a trust holding 31,396 shares of Class B Common Stock of Meredith Corporation (the “Company”) and therefore Katherine C. Meredith no longer has voting or dispositive power with respect to such shares. On August 11, 2012, Katherine C. Meredith resigned as the investment director of trusts holding an aggregate of 270,415.67 shares of Class B Common Stock of the Company and therefore Katherine C. Meredith no longer has voting or dispositive power with respect to such shares. On September 6, 2012, Katherine C. Meredith resigned as the investment director of a trust holding 41,270.68 shares of Class B Common Stock of the Company and therefore Katherine C. Meredith no longer has voting or dispositive power with respect to such shares. Item 5. Interest in Securities of the Issuer. (a)Katherine C. Meredith:105,615 shares of Common Stock (8.6%* of Common Stock outstanding) 3,758,566 shares of Class B Common Stock (43.0% of Class B Common Stock outstanding) D. Mell Meredith Frazier:147,868 shares of Common Stock (5.7%* of Common Stock outstanding) 2,410,026 shares of Class B Common Stock (27.6% of Class B Common Stock outstanding) Edwin T. Meredith, IV:92,412 shares of Common Stock (5.8%* of Common Stock outstanding) 2,488,705 shares of Class B Common Stock (28.5% of Class B Common Stock outstanding) *Assumes conversion of Class B into Common Stock.The Class B Common Stock is convertible, share for share, into Common Stock. (b)See facing pages for each reporting person. D. Mell Meredith Frazier and Edwin T. Meredith, IV are sister and brother and Katherine C. Meredith is their mother. Under Rule 13d-3, persons who have the power to vote or dispose of the shares listed above either alone or jointly with others are deemed to be the beneficial owners of such shares. Because the voting or dispositive power of certain shares listed above is shared, the same securities in such cases are attributed to more than one of the Reporting Persons. Page5 of 7 (c)No transactions in shares of Common Stock or Class B Common Stock were effected by any of the Reporting Persons in the past 60 days except for the transactions described in Item 4. (d)None (e)Not applicable Page6of 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: September 19, 2012 /s/ Katherine C. Meredith Katherine C. Meredith /s/ D. M.M. Frazier D. Mell Meredith Frazier /s/ Edwin T. Meredith, IV Edwin T. Meredith, IV Page7of7
